Citation Nr: 0702955	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  03-35 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease, to include as secondary to exposure to 
mustard gas.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease, to include as secondary to exposure to 
ionizing radiation.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as due to the use of 
tobacco. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from February 1952 to February 
1954.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

A review of the claims folder reflects that the veteran has 
raised the issues of entitlement to specially adapted housing 
and entitlement to a special home adaptation grant (See VA 
Form 26-4555, Veteran's Application in Acquiring Specially 
Adapted Housing or Special Home Adaptation Grant, dated in 
November 2003).  Although these issues were referred to the 
RO in February 2004 for adjudication, it does not appear that 
the RO took any action.  Therefore, these issues are again 
referred to the RO.  

In February 2004, the Board granted the veteran's motion to 
advance this case on the docket due to medical illness.  38 
C.F.R. § 20.900(c) (2006).

This case was previously before the Board in February 2004, 
whereupon the Board remanded the claims to the RO for further 
development and consideration.  This additional development 
occurred via the Appeals Management Center (AMC) in 
Washington, DC.  And in a July 2006 supplemental statement of 
the case (SSOC), the AMC continued to deny this claim and 
returned the case to the Board.

Unfortunately, however, still further development of the 
evidence is required before the Board can adjudicate the 
veteran's pending claims.  So, regrettably, they again are 
being remanded to the RO via the Appeals Management Center 
(AMC).  VA will notify him if further action is required on 
his part.




REMAND

As previously noted, the Board remanded the veteran's claims 
to the RO via the AMC in February 2004.  After the AMC 
completed the requested development, the RO issued a 
supplemental statement of the case (SSOC), in July 2006.  In 
the cover letter to that July 2006 SSOC, the AMC notified the 
veteran that he had 60 days to make additional comment or 
that he could waive this 60-day response period and continue 
his appeal to the Board.  

Later that month, prior to the expiration of that 60-day 
response period, the veteran submitted a copy of a letter 
from one of his treating physicians, dated in April 2006.  
And, although the veteran, at that time, also submitted a 
statement indicating that he had no additional evidence to 
submit, he did not waive his right to have this additional 
evidence initially considered by the RO (AMC).  Indeed, 
although the Board received the evidence in July 2006, it was 
forwarded to the RO (AMC), for their consideration in August 
2006.   This was also well within the 60-day response time 
indicated in the July 2006 SSOC.  However, the RO (AMC) did 
not take appear to undertake any further review of the 
evidence submitted by the veteran and did not issue another 
SSOC.

In October 2006, the Board sent the veteran a letter, 
informing him of his right to have the RO (AMC) review the 
new evidence and issue an SSOC, versus waive his right to 
initial RO consideration of the new evidence.  However, the 
veteran did not respond to the Board's letter within the 
allotted time period.  As such, the Board assumes that the 
veteran wishes to have the RO (AMC) to initially consider 
this evidence and does not wish to have the Board adjudicate 
his appeal at this time.  

Therefore, the RO (AMC) must first consider this additional 
evidence and issue yet another SSOC in response.  
See 38 C.F.R. §§ 19.31.  See also 38 C.F.R. § 20.1304(c) 
(any pertinent evidence submitted by the appellant or his 
representative must be referred to the agency of original 
jurisdiction for initial review, unless this procedural right 
is waived by the appellant or his representative, or unless 
the Board determines the benefit sought can be allowed on 
appeal without such a referral).

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  The RO must readjudicate the 
veteran's claims based on the additional 
evidence he has submitted since the most 
recent SSOC in July 2006.  This includes, 
in particular, an April 2006 letter from 
J. J. B., M.D.  

2.  If the veteran's claims remain 
denied, send him and his representative 
another SSOC containing a summary of the 
relevant evidence submitted since the 
last SSOC in July 2006, and a citation 
and discussion of the applicable laws and 
regulations.  He and his representative 
should also be afforded the opportunity 
to respond to the SSOC before the claims 
are returned to the Board.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



